Citation Nr: 1820416	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-29 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Milwaukee Pension Management Center, Wisconsin


THE ISSUE

Entitlement to nonservice-connected pension benefits. 


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to January 1946.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2013 decision of the Department of Veterans Affairs (VA) Milwaukee Pension Management Center, Wisconsin.  The Veteran filed a notice of disagreement (NOD) dated in December 2013, and the RO issued a statement of the case dated in May 2014.  The Veteran filed a substantive appeal received in August 2014. 

The Veteran passed away in September 2015.  In October 2015, the Appellant, the Veteran's surviving spouse, requested to be substituted for the Veteran for the purpose of continuing the claim pending at his death.  VA granted substitution for the Veteran's pending pension claim.  See 38 U.S.C. § 5121A (2012).

The Appellant filed an accrued benefits claim in January 2016.  The matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

The Veteran served on active duty during World War II and was over age 65 at the time of his initial (November 2013) claim for VA pension payments; however, his income was excessive for receipt of VA pension.


CONCLUSION OF LAW

The criteria for nonservice-connected pension payments are not met.  38 U.S.C. § 1521 (2012); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2) (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Basic entitlement to an improved monthly pension exists if a veteran served in the active military, naval or air service for 90 days or more during a period of war (38 U.S.C. 1521 (j)); meets the net worth requirements under §3.274; does not have an annual income in excess of the applicable maximum annual pension rate; and is age 65 or older or is permanently and totally disabled from nonservice-connected disability not due to the veteran's own willful misconduct.  38 C.F.R. § 3.3 (a)(3).

For VA pension purposes, net worth includes assets such as bank accounts, stocks, bonds, mutual funds, annuities, and any property other than residence and a reasonable lot area.  See M21-1, Part V, Subpart iii, Chapter 1, Section A.1.c.  See also 38 C.F.R. §§ 3.274  and 3.275.  If a claimant's assets are large enough that the claimant could use these assets to pay living expenses for a reasonable period of time, net worth is considered a bar.  M21-1, Part V, Subpart iii, Chapter 1, Section A.1.e. 

Pension benefits are paid at the maximum annual rate reduced by the amount of annual income received by the veteran.  38 C.F.R. § 3.23 (b).  Countable income includes income from most sources as well as from any eligible dependents, and generally includes earnings, disability and retirement payments, interest and dividend payments from annuities, and net income from farming or a business. Some expenses, such as unreimbursed medical expenses, may reduce countable income.  See 38 U.S.C. § 1503 (a); 38 C.F.R. §§ 3.260 , 3.261, 3.262, 3.271(a), 3.272. 

Effective December 1, 2012, yearly income for a single veteran with no dependents had to be less than the maximum annual pension rate (MAPR) of $12,465.00; and to be deducted, medical expenses had to exceed 5 percent of MAPR, or $623.00.  Yearly income for a veteran with one dependent was $16, 324.00.
Unreimbursed medical expenses will be excluded when all of the following requirements are met: (i) they were or will be paid by a veteran or spouse for medical expenses of the veteran, spouse, children, parents and other relatives for whom there is a moral or legal obligation of support; (ii) they were or will be incurred on behalf of a person who is a member or a constructive member of the veteran's or spouse's household; and (iii) they were or will be in excess of five percent of the applicable maximum annual pension rate or rates for the veteran as in effect during the 12-month annualization period in which the medical expenses were paid.  38 C.F.R. § 3.272 (g). 

If the case involves an original or reopened claim, the initial annualization period extends from the date of pension entitlement through the end of the month that is 12 months from the month during which entitlement arose.  M21-1, Part V, Subpart iii, Chapter 1, Section A.1.c.  If the case involves a running award, the income reporting period for all years after the initial year of an original or new award is based on the calendar year.  Id.

The Veteran served on active duty during World War II.  In November 2013, he filed his claim for VA benefits, at his age of 90.  He accordingly meets the service and age requirements for improved pension payments; without regard to disability. The issue then is whether he meets the net worth requirements under 38 C.F.R. § 3.274  and does not have annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23.

In his November 2013 claim, the Veteran indicated that he was married and lived with the Appellant.  He reported income from Social Security in the amount of $370.00, US Civil Service $2,300.00, and Social Security for the Appellant in the amount of $1,681.00.  The Social Security Administration (SSA) reported that the Veteran's actual gross rate of entitlement was $498.90 and the  Appellant was $1,785.90.  The RO also received information from SSA that the Veteran was going to receive a cost-of-living adjustment effective December 2013 and thus, it was assumed his rate would increase to $506.90 and the Appellant's to $1,812.90.  

Under net worth, the Veteran reported real property owned by the Appellant in the amount of $22,000.00.  However, as the AOJ did not deny the claim on the grounds of excessive net worth in the first instance (see M21-1, Part V, Subpart iii, Chapter 1, Section A.1.f.; and M21-1, Part V, Subpart iii, Chapter 1, Section A.41.b. and c.), the Board must conclude that net worth is not prohibitive and will proceed to the next step of the inquiry; that is, whether the Veteran's countable annual income is excessive for VA pension purposes.

In November 2013, the RO denied the pension claim on the basis that his countable annual income exceeded the limit for a Veteran with one dependent ($16, 568.00) as his income for VA purposes was $53,747.00 based on $6,082.00 Veteran's annual Social Security income, $21,754.00 Appellant's annual Social Security income, and $27,600.00 Veterans Annual Civil Service income.  Annual Medical expenses in the amount of $2,517.00  (Medicare Part B premiums) were deducted and $828.00 was added for VA 5% medical deductible.  Unreimbursed medical expenses of $60.00 paid October 1, 2013, for medication copays for the Appellant and $235.00, paid September 1, 2013, for medication copays for the Veteran were not counted in the medical expenses reported as they occurred prior to the date of claim.  See November 2013 decision.  

The RO further notified the Veteran in November 2013 that if the information from SSA was inaccurate he needed to submit a copy of his Social Security benefit letter.  Finally, he was notified that he needed to submit evidence showing that his income was within the limit of $16, 568.00, for the time period of November 12, 2013, through November 30, 2014, before January 1, 2016, to protect his entitlement to pension benefits payable December 1, 2013.  The Veteran never submitted any additional information regarding income and/or expenses.  

In his December 2013 NOD, the Veteran claimed that he and the Appellant had not lived together since 1996 and had separate incomes.  He submitted no supporting documentation.

Regardless of whether the Veteran lived with the Appellant, the income limit for a Veteran with no dependents was $12, 465.00 and his income alone, without consideration of the Appellant's, of $33,056.00, for VA purposes still exceeded the limit ($6,082 gross annual Social Security income, $27,600.00 annual Civil Service income, and $632.00 VA 5% Medical deductible, less $1,258.00 annual Medicare Part B premiums).  

Accordingly, based on the evidence of record the Veteran's income was excessive for the receipt of VA pension at the time of his November 2013, initial claim for pension.  The Board must follow the controlling regulations, which do not allow it to award pension benefits unless it is established that the income for pension purposes is below the maximum annual pension rate. 

In sum, because the available evidence in this case shows that the Veteran's income, alone or with the Appellant (household), exceeded the income limits for purposes of payment of improved nonservice-connected pension benefits, the Veteran does not meet the eligibility requirements for pension benefits.


ORDER

Entitlement to VA nonservice-connected pension benefits is denied.


____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


